Citation Nr: 0811908	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-38 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illiana Health Care System in 
Danville, Illinois


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Sarah Bush Lincoln Health Center 
from December 6, 2003 to December 9, 2003.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Sarah Bush Lincoln Health Center 
from April 8, 2004 to April 12, 2004.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred with Dr. C. R. J., M.D. from April 
8, 2004 to April 12, 2004.

4.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Sarah Bush Lincoln Health Center 
on October 22, 2004.

5.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Sarah Bush Lincoln Health Center 
on February 9, 2005.

6.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Sarah Bush Lincoln Health Center 
on March 11, 2005.


REPRESENTATION

Appellant represented by:        AMVETS 	

ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1974.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and April 2005 determinations of 
the Danville, Illinois Department of Veterans Affairs (VA) 
Illiana Health Care System.

The record reflects that on April 22, 2005, the Illiana 
Health Care System denied the issue of entitlement to payment 
or reimbursement of unauthorized medical expenses incurred at 
Sarah Bush Lincoln Health Center on March 11, 2005.  
Subsequently, the record reflects that in November 2005, a 
Statement of the Case was issued which, in addition to other 
episodes of care, also listed the March 11, 2005 episode of 
care.  Thereafter, the veteran filed a substantive appeal as 
to all of the issues listed on the Statement of the Case.  
The Board recognizes that although the veteran, on an April 
21, 2005 Notice of Disagreement (NOD), indicated that he was 
appealing all of the denied medical expense reimbursement 
claims, such statement cannot be construed to include the 
March 11, 2005 episode of care because such issue was denied 
on April 22, 2005, the day after the NOD was received.  
However, the Board finds that the veteran was justified in 
his reliance on information contained in the Statement of the 
Case, and accompanying cover letter, with regard to 
completion of the appeal for Board consideration with 
submission of a timely substantive appeal.  Therefore, the 
Board finds that it does have jurisdiction of that matter and 
it is available for appellate review.

The issues of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Sarah Bush Lincoln 
Health Center on February 9, 2005, and on March 11, 2005, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is service-connected for a left knee 
disability and is in receipt of a 10 percent disability 
rating.

2.  There has been no demonstration by competent clinical 
evidence of record, and the veteran does not contend, that he 
received treatment for the service-connected left knee 
disability, or a nonservice-connected disability associated 
with, or aggravating, the service-connected left knee 
disability, at the Sarah Bush Lincoln Health System from 
December 6, 2003 to December 9, 2003, April 8, 2004 to April 
12, 2004, or October 22, 2004, or with Dr. C. R. J., M.D., 
from April 8, 2004 to April 12, 2004. 

3.  The veteran's claims for payment or reimbursement of 
medical expenses incurred at the Sarah Bush Lincoln Health 
System from December 6, 2003 to December 9, 2003, April 8, 
2004 to April 12, 2004, and October 22, 2004, and with Dr. C. 
R. J., M.D., from April 8, 2004 to April 12, 2004 were 
received by VA more than 90 days after the veteran was 
discharged from those facilities.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred at Sarah Bush Lincoln 
Health Center from December 6, 2003 to December 9, 2003 have 
not been met.  38 U.S.C.A. § 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1000-8 (2007).

2.  The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred at Sarah Bush Lincoln 
Health Center from April 8, 2004 to April 12, 2004 have not 
been met.  38 U.S.C.A. § 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-8 (2007).

3.  The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred with Dr. C. R. J., M.D. 
from April 8, 2004 to April 12, 2004 have not been met.  38 
U.S.C.A. § 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-8 (2007).

4.  The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred at Sarah Bush Lincoln 
Health Center on October 22, 2004 have not been met.  38 
U.S.C.A. § 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-8 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007). However, the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence. See Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

Similarly, in a precedential opinion, VA's General Counsel 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit. See VAOGCPREC 5-2004.

In the instant case, the facts are not in dispute. The 
outcome of this appeal hinges on the law, specifically the 
plain language of 38 C.F.R. §§ 17.120 and 17.1004.  
Accordingly, VCAA notice is not required because no 
additional evidence could conceivably change the outcome of 
this case.  Because the law and not the evidence is 
dispositive in resolving the appeal, additional factual 
development would have no bearing on the ultimate outcome. 
Accordingly, VCAA can have no effect on this appeal.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]; see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].

Legal Criteria 

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-Department facilities in 
order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2007).

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120 (quoted below), the VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service- connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service- connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2005).  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2007).



Legal Analysis

The veteran contends that payment or reimbursement is 
warranted for the cost of unauthorized private medical 
expenses incurred at Sarah Bush Lincoln Health System from 
December 6, 2003 to December 9, 2003, April 8, 2004 to April 
12, 2004, and October 22, 2004, and with Dr. C. R. J., M.D., 
from April 8, 2004 to April 12, 2004.  The record indeed 
reflects that the veteran sought treatment at Sarah Bush 
Lincoln Health System and with Dr. C. R. J., M.D. on the 
aforementioned dates for symptoms that were diagnosed as 
acute alcohol intoxication, gastritis, pancreatitis, alcohol 
related liver disease, and possible seizure secondary to 
alcohol abuse.  

As previously stated, the admission of a veteran to a non-VA 
hospital at VA expense must be authorized in advance.  
However, the record does not establish and the veteran does 
not contend that his treatments at the non-VA facility were 
authorized.  Rather, he contends that the treatments were 
incurred as a result of a medical emergency.  

Entitlement to payment or reimbursement of unauthorized 
medical expenses may be considered under the provisions of 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  After having 
reviewed the evidence of record, the Board finds that the 
veteran is not eligible for payment or reimbursement under 
the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
for the expenses incurred at Sarah Busch Lincoln Health 
Center from December 6, 2003 to December 9, 2003, April 8, 
2004 to April 12, 2004, and October 22, 2004 and with Dr. C. 
R. J., MD, from April 8, 2004 to April 12, 2004, because the 
veteran has not satisfied all of the three necessary criteria 
listed therein.

In this regard, the competent clinical evidence of record 
does not demonstrate, and the veteran does not contend, that 
treatment the veteran received in December 2003, April 2004, 
or October 2004 was performed for the service-connected left 
knee disability, or a nonservice-connected disability 
aggravating the service-connected left knee disability.  The 
record demonstrates that the veteran is service-connected for 
a left knee disability, which is assigned a 10 percent 
evaluation.  Significantly, the record does not reflect that 
at the time of the veteran's treatment, including 
hospitalization, in December 2003, April 2004, and October 
2004 or any other time that service connection was in effect 
for gastritis, pancreatitis, liver disease, and/or alcohol 
abuse/intoxication.  Moreover, there is no evidence that the 
veteran's gastritis, pancreatitis, liver disease, and/ or 
alcohol abuse/intoxication was either associated with, or 
aggravated, any adjudicated service-connected disability, 
namely the left knee disability.  In short, the first 
criterion for payment or reimbursement of unauthorized 
medical expenses under 38 U.S.C.A. § 1728 has not been met 
and the appellant is not entitled to payment or reimbursement 
under such provisions.

Entitlement to payment or reimbursement of unauthorized 
medical expenses may also be considered under the provisions 
of 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2007) (The Veterans Millennium Health Care and Benefits 
Act).

However, in this case, the Board finds that the veteran has 
not met the necessary requirements to qualify under the 
provisions of the Veteran's Millennium Health Care and 
Benefits Act.  In this regard, the record establishes that 
the veteran was enrolled in the VA healthcare system, that he 
was financially liable to the Sarah Bush Lincoln Health 
Center and Dr. C. R. J., M.D. for his treatment, and he had 
no coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for his treatment.  There 
is no evidence that the veteran received medical services 
within the 24-month period preceding the furnishing of his 
treatment.  However, further development in this regard would 
serve no useful purpose as the fact is undisputed that the 
veteran's claim was not filed within 90 days of the latest of 
the following: 1) July 19, 2001; 2) the date that the veteran 
was discharged from the facility that furnished the emergency 
treatment; 3) the date of death, but only if the death 
occurred during the stay in the facility that included the 
provision of the emergency treatment; or 4) the date the 
veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third 
party.  See 38 C.F.R. § 17.1004 (2007).

In this regard, the record reflects that the VA Illiana 
Health Care System received claims postmarked on January 25, 
2005 from the Sarah Bush Lincoln Health Center for the 
veteran's December 6, 2003 to December 9, 2003 episode of 
care, his April 8, 2004 to April 12, 2004 episode of care, 
and his October 22, 2004 episode of care.  Additionally, the 
VA received a claim postmarked on February 11, 2005, from Dr. 
C. R. J., M.D. for treatment rendered to the veteran from 
April 8, 2004 to April 12, 2004.   

The Board notes that in each case, the time frame between 
when the claims for the aforementioned episodes of care were 
received by VA and when the veteran was actually discharged 
from the treating facilities is more than 90 days.  Therefore 
the Board finds that the veteran's claims for his December 
2003, April 2004, and October 2004 episodes of care at Sarah 
Bush Lincoln Health Center and with Dr. C. R. J., M.D., were 
not timely filed. 

The Board is sympathetic to the veteran's contentions, 
however, the Board cannot grant the veteran's claims unless 
the facts of each individual case meet all of the 
requirements under 38 C.F.R. § 17.120 or § 17.1004, which 
these claims do not.  Thus, as the veteran's claims have 
failed to meet the necessary filing requirements under 
38 C.F.R. § 17.120 or § 17.1004, the claims for reimbursement 
for unauthorized medical expenses incurred at Sarah Bush 
Lincoln Health Center from December 6, 2003 to December 9, 
2003, from April 8, 2004 to April 12, 2004, and October 22, 
2004, and with Dr. C. R. J., M.D. from April 8, 2004 to April 
12, 2004 must be denied. 


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Sarah Bush Lincoln Health Center 
from December 6, 2003 to December 9, 2003, is denied.

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Sarah Bush Lincoln Health Center 
from April 8, 2004 to April 12, 2004, is denied.

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred with Dr. C.R.J. from April 8, 2004 
to April 12, 2004, is denied.

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Sarah Bush Lincoln Health Center 
on October 22, 2004, is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

The veteran contends that payment or reimbursement is 
warranted for the cost of unauthorized medical expenses 
incurred at Sarah Bush Lincoln Health Center on February 9, 
2005 and March 11, 2005.  The record reflects that on 
February 9, 2005, and March 11, 2005, the veteran sought 
treatment at the Emergency Room department of the Sarah Bush 
Lincoln Health Center for complaints of epigastric pain.  He 
was treated with among other things, fluid, saline, Zofran, 
and a GI cocktail and was discharged.  The record reflects 
that the VA denied the veteran's medical expense claims on 
the basis that the veteran's conditions were nonemergent.  
However, the Board observes that there is no competent 
medical opinion of record that addresses whether the February 
9, 2005and/or March 11, 2005 treatments at Sarah Bush Lincoln 
Health Center were "rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health," whether VA or other Federal facilities "were not 
feasibly available, and whether the veteran could have been 
safely transferred to a VA or other Federal facility."  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2007).  The 
Board finds that such an opinion is necessary.  Moreover, the 
RO also has not indicated whether the veteran had been seen 
by a VA health care within the 24 months prior to his 
February 9, 2005 and/or March 11, 2005 treatment.  Such 
information would be useful in the de novo adjudication of 
the veteran's claims.  As such the claims must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with respect to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant and her 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claims for medical 
expense reimbursement, including under 
the provisions of 38 U.S.C.A. §§  1725 
and 1728.  The notice should also inform 
the appellant of which evidence, if any, 
he is expected to obtain and submit, and 
which evidence will be obtained by VA.  
The appellant should also be advised to 
send any evidence in his possession 
pertinent to his appeal to the VA.  
Additionally, the appellant should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims.

2.  Indicate whether the veteran had been 
seen by a VA health care facility within 
the 24 months prior to his February 9, 
2005 and/or March 11, 2005 treatments.

3.  Obtain specific information regarding 
the geographic accessibility of the 
nearest VA medical facility to the Sarah 
Bush Lincoln Health Center in Mattoon, 
Illinois and associate that information 
with the claims folder.  In particular, 
ascertain the distance (mileage) between 
the nearest VA facility and the Sarah 
Bush Lincoln Health Center.

4.  After completing the above 
development, the veteran's VA medical 
center file must be referred to the 
appropriate VA physician for the 
production of an opinion as to whether or 
not the veteran's assessment and 
treatment on February 9, 2005, and on 
March 11, 2005, at Sarah Bush Lincoln 
Health Center, was rendered in a medical 
emergency and whether such emergency, if 
present, existed through the entire 
period of treatment at that facility.

The physician should also provide an 
opinion as to whether or not the veteran 
could have safely been transferred from 
Sarah Bush Lincoln Health Center to the 
nearest VA facility on February 9, 2005 
or March 11, 2005.

The physician's opinion must include a 
discussion of the clinical evidence on 
file, including the medical records of 
the veteran's treatments at the Sarah 
Bush Lincoln Health Center.  The 
rationale for the opinion expressed 
should be set forth.

5.  Following completion of the above, 
the VA Illiana Health Care System should 
review the evidence and determine whether 
the veteran's claims may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


